Citation Nr: 0119188	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  99-13 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for psychoneurosis, 
anxiety type, currently evaluated as 70 percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disability.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
February 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from June 1998 and January 2000 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan. 


FINDINGS OF FACT

1.  The veteran is totally disabled due to his service-
connected psychoneurosis, anxiety type.

2.  The veteran's claim for a total rating based on 
individual unemployability is moot.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation of 100 percent 
for psychoneurosis, anxiety type, have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9400 
(2000).

2.  The veteran's claim for a total rating based on 
individual unemployability is dismissed.  38 U.S.C.A § 
1114(j) (West 1991 & Supp 2000); 38 C.F.R. §§ 3.340, 4.16 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability at issue.  The Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings except as reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned ratings are based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

A.  Increased Rating for Psychoneurosis

The veteran and his spouse maintain that the veteran is 
totally incapacitated due to his service-connected 
psychoneurosis and that he is therefore entitled to a 100 
percent rating for that disability.  

The veteran was afforded a VA psychiatric examination in May 
1997.  The veteran's spouse reported that the veteran had 
been hospitalized numerous times for nervous problems.  He 
had experienced a stroke in 1990.  She stated that the 
veteran had difficulty with attention, recall and memory, and 
that he had had a number of mini stokes in 1994.  Since that 
time he had been irritable, argumentative and had alienated 
himself from relatives and friends.  She stated that living 
with him was difficult.  He frequently ordered her out of the 
house, in spite of being totally dependent upon her.  On 
examination the veteran had trouble with recall, attention 
and comprehension.  For that reason the spouse was 
interviewed and the reliance for subjective complaints was 
made predominantly on her statements rather than the 
veteran's.  The diagnoses included generalized anxiety and 
organic brain syndrome.  The examiner opined the generalized 
anxiety was reflected by restless, anxious behavior, 
increased tension and agitation.  The organic brain syndrome 
was noted as manifested by impaired memory, recall and 
concentration, and by impaired memory.  The veteran's global 
assessment of functioning (GAF) was 20.

In a June 1997 rating decision the RO granted the veteran an 
increased rating of 70 percent for psychoneurosis effective 
from April 30, 1997.  The RO granted the 70 percent rating 
based on the May 1997 VA examination report.  The RO found 
that this report indicated that the amount of disability 
resulting from the veteran's service-connected psychoneurosis 
resulted in gross impairment and a GAF of 20.  

The veteran was hospitalized at a VA facility for another 
possible cerebrovascular accident (CVA) in February 1998.  He 
was released in May 1998.  The veteran was again hospitalized 
from July 1998 to September 1998 due to abdominal aneurysm as 
well as other problems.  VA social work records dated from 
September 1998 to June 2000 indicate that the veteran was 
homebound.  An October 1999 statement from a private 
physician indicates that the veteran had been bedridden since 
a February 1998 CVA.  In a November 1999 letter, the 
veteran's service representative reported that due to the 
veteran being bedridden, the veteran was unable to report for 
a current VA psychiatric examination.  

Since a current VA examination is unobtainable, the Board 
must rely on the evidence currently of record.  The most 
recent VA psychiatric examination report of record is the May 
1997 report.  As noted above, in its June 1997 decision the 
RO determined that the May 1997 examination report indicated 
that the veteran's service-connected psychoneurosis resulted 
in his having a GAF of 20.  The GAF score of 20 suggests some 
danger of hurting self or others (e.g., suicide attempts 
without clear expectation of death; frequently violent; manic 
excitement); or occasional failure to maintain minimal 
personal hygiene (e.g., smears feces); or gross impairment in 
communication (e.g., largely incoherent or mute).  See Quick 
Reference to the Diagnostic Criteria from DSM IV (American 
Psychiatric Association 1994).

A 100 percent evaluation for psychiatric disability 
contemplates total occupational and social impairment due to 
such symptoms as: gross impairment in thought processes or 
communication: persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9400.

The Board finds that the May 1997 VA examination report does 
not provide enough information to determine what degree of 
the veteran's symptoms are due to his service-connected 
psychoneurosis and which are due to non service-connected 
disability.  When it is not possible to separate the effects 
of the service-connected condition versus a nonservice-
connected condition, 38 C.F.R. § 3.102 requires that 
reasonable doubt be resolved in the claimant's favor, thus 
attributing such signs and symptoms to the service-connected 
disability.  Accordingly, the Board finds that the symptoms 
reported in the May 1997 VA psychiatric examination report, 
as well as the GAF of 20, indicate that the veteran is 
totally disabled due to his service connected psychoneurosis.  
The veteran meets the criteria for a 100 percent rating for 
his service-connected psychoneurosis, anxiety type.

B.  Individual Unemployability

The veteran also filed a claim for a total rating based on 
individual unemployability.  As noted above, the Board has 
granted a total schedular evaluation for the veteran's 
psychoneurosis, anxiety type.

The Board notes that VA General Counsel has addressed the 
question of consideration of claim of total disability based 
on individual unemployability where a total schedular 
disability rating was in effect in VAOPGCPREC 06-99 (1999).  
The General Counsel found that individual unemployability 
ratings were established by regulation to assist veterans who 
did not otherwise qualify for compensation at the rate 
provided in 38 U.S.C. § 1114(j) for total disability.  
According to 38 C.F.R. § 3.340(a)(2), total ratings are 
authorized for any disability or combination of disabilities 
for which the Schedule for Rating Disabilities prescribes a 
100 percent evaluation or, with less disability, where the 
requirements of § 4.16 are present.  A claim for a total 
disability rating based on individual unemployability for a 
particular service-connected disability may not be considered 
when a schedular 100 percent rating is already in effect.  
VAOPGCPREC 06-99 (1999).  According, the Board concludes that 
the veteran's claim for a total rating based on individual 
unemployability is moot.


ORDER

A 100 percent evaluation is granted for psychoneurosis, 
anxiety type, subject to the laws and regulations governing 
the payment of monetary benefits.

The claim for entitlement to a total rating for compensation 
purposes based on individual unemployability due to service-
connected disability is dismissed. 


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

